Title: James Madison to Thomas Jefferson, 6 November 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Washington Novr 6. 1809
          I recd your letter from Eppington. I had not heard that either the Attorney Genl or the Govr of Illinois meant to resign.
          Inclosed are several letters for you recd from France by the return of the Wasp. You will see the propriety of my adding one to myself from Mr Short; to be returned after perusal. Our information from Paris, of the 19th of Sepr gives no countenance to the rumoured delay renewal of hostilities in Austria. The delay of peace in form, alone keeps alive such rumours. But why should such an event flatter the hopes of G.B? According to all the lessons of experience, it would quickly be followed by a more compleat prostration of her Ally. Armstrong had forwarded   communication to the French Court the measure taken here in consequence of the disavowal of Erskine’s arrangement, but there had not been time for an answer. The answer to the previous communication, had been, let England annul her illegal blockade of France, & the Berlin decree will be revoked; let her then revoke her Orders of Novr & the Milan decree falls of course. This State of the question between the two Powers, would promise some good; if it were ascertained that by the Blockade of F. previous to the Berlin decree was meant that of May, extending from the Elb to Brest, or any other specific Act. It is to be feared, that there is an intentional obscurity, or that an express & general renunciation of the British practice is made the Condition. From G.B. we have only Newspaper intelligence. The change in the Ministry seems likely to make bad worse; unless we are to look for some favorable change, in the extremity to which things must rapidly proceed under the quackeries & corruptions of an administration headed by such a Being as Percival. Jackson is proving himself a worthing worthy instrument of his Patron Canning. We shall proceed with a circumspect attention to all the circumstances mingled in our affairs; but with a confidence at the same time, in a jus just Sensibility of the Nation, to the respect due to it.
        